Acknowledgements
This communication is in response to applicant’s response filed on 12/30/2021.
Claims 1-3, 13-15, and 25-27 have been amended. Claims 1-36 are pending and have been examined.
Regarding the Double Patenting rejection, examiner acknowledges applicant will file a terminal disclaimer is necessary upon determining the scope of claims as allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103, that the combination of Bathen (US 20190026821) in view of Hopkins (US 10,521,780 B1) in further view of Lawbaugh (20190370866) in further view of Olson (11049128 B1) does not teach “generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined; or a notary blockchain that includes a separate single transaction block storing details of each transaction between any one or the buyer accounts and any one of the seller account such that only one of the transactions is stored on each of the blocks of the notary blockchain,” in amended claim 1, examiner respectfully 
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 13, and 25. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1, 13, and 25. 

Priority
Applicant’s claim for the benefit of prior-filed application Provisional US Application No. 62/727449, filed on 09/05/2018 is acknowledged. Applicant’s claim for the benefit of prior-filed application Provisional US Application No. 62/772516, filed on 11/28/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/562,348 (A NOVEL BLOCKCHAIN ARCHITECTURE, SYSTEM, METHOD AND DEVICE FOR AUTOMATED CYBERSECURITY AND DATA PRIVACY LAW COMPLIANCE WITH PROPRIETARY OFF-CHAIN STORAGE MECHANISM). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other, in which they have common limitations. The system of Claim 1 of Application No. 16/562,348 teaches “a client blockchain operating system storing a plurality of user accounts of users of an ad application, the user accounts each including an encrypted user identifier and an encrypted set of user personal information describing the user associated with the user account; a private client blockchain that includes a single transaction block for each of the user accounts that includes the encrypted user identifier and the encrypted set of personal information; an advertiser blockchain operating system storing a plurality of advertiser accounts each including an encrypted advertiser identifier, one or more ads, encrypted ad identifiers that are each associated with one of the ads, and sets of demographic data that are each associated with one of the ads; a private advertiser blockchain that includes a single transaction block for each of the ads that includes the encrypted advertiser identifier, the encrypted ad identifier and the associated demographic data; a transaction blockchain; and a transaction 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system in Claim 1 of Application No. 16/562,348 from “a client blockchain operating system” to “at least one buyer blockchain operating system,” “a private client blockchain” to “a private buyer blockchain,” “an advertiser blockchain operating system” to “at least one seller blockchain operating system,” “a private advertiser blockchain” to “a private seller blockchain,” and “a transaction blockchain operating system” to “at least one notary blockchain operating system.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-16, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20190026821) in view of Yang (US 20210049608) in further view of Hopkins (US 10,521,780 B1) in further view of Lawbaugh (20190370866) in further view of Olson (11049128 B1).

Regarding Claims 1, 13, and 25, Bathen teaches at least one first buyer blockchain operating system storing a plurality of buyer accounts of users of a transaction application, the buyer accounts each including a buyer identifier (Paragraphs 0027 and 0024 teach a first user has a user account represented by wallet which owns loyalty assets stored on an asset blockchain 214; the user may access a third party application based on hashed identifier information received from a user device; in this example, the previously known user identifiers or data template information may be stored in the blockchain a first buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier (Paragraphs 0025, 0027, and 0043 teach the first user account can be encrypted on the blockchain and maintained as private; an asset blockchain which may correspond to either asset blockchain 214 is used to store loyalty assets owned by various user accounts; the asset blockchain may be dedicated for a particular merchant, company, organization); at least one second buyer blockchain operating system storing a plurality of buyer accounts of users of a transaction application, the buyer accounts each including a buyer identifier (Paragraphs 0027 and 0024 teach a second user has a user account represented by wallet which owns loyalty assets stored on asset blockchain 224; the asset blockchains 214 and 224 may be different loyalty assets which are not compatible with one another; the user may access a third party application based on hashed identifier information received from a user device; in this example, the previously known user identifiers or data template information may be stored in the blockchain platform); a second buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier (Paragraphs 0025, 0027, and 0043 teach the first user account can be encrypted on the blockchain and maintained as private; an asset blockchain which may correspond to either asset blockchain 224 is used to store loyalty assets owned by various user accounts; the asset blockchain may be dedicated for a particular merchant, company, organization); a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the first buyer accounts and any one of the second buyer accounts (Paragraph 0019 teaches an intermediary blockchain system and method for managing the exchange of conferred assets from different user accounts which may be managed by different blockchains; an intermediate or intermediary blockchain and a broker agent software program may be used to facilitate the exchange of loyalty assets from different users associated with different blockchains corresponding to the loyalty assets); and at least one notary blockchain operating system including a transaction engine configured to: request, receive and execute the smart contract of the one of the assets from the second buyer blockchain operating system in order to complete the transaction (Paragraphs 0019-0020 and 0038 teach the intermediary blockchain may facilitate the exchange process based on a publicly accessible smart contract script and immutable transaction characteristics enforced by the intermediary blockchain; the broker agent may use the smart contract on the intermediary blockchain to create an exchange transaction between two or more participants which includes the information about the exchange activity, for example, the participants' receiving addresses, type of points/assets being exchanged and amounts thereof, temporary trading addresses, and the like; the exchange settlement transaction may include the following information: a) broker identity information and the proof of identity, b) the list of exchange request transaction references to indicate what are the exchange requests are included, c) a list of temporary intermediary trading addresses, owned by broker, one for each user on corresponding asset ledger, d) the investments and proof of ownership from broker 
However, Bathen as modified does not explicitly teach a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts; and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction.
Yang from same or similar field of endeavor teaches a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain (Paragraph 0055 teaches a transaction method based on centralized settlement and blockchain attestation (i.e., notary blockchain) shown in FIG. 1, for a transaction, a log file generated when the designated member node performs transaction settlement is published to a blockchain for attestation, which is equivalent to publishing income and expenditure records of a user account stored in a centralized settlement platform to the and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts (Paragraphs 0037-0038 teach FIG. 1 is a schematic flowchart of a transaction method based on centralized settlement and blockchain attestation; a designated member node receives a transaction request including a paying user identifier of a paying user); and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction (Paragraphs 0044, 0046, and 0050 teach transaction feasibility verification is performed according to the transaction request, and perform an account balance modification operation after verification is successful; prior to the blockchain network performing consensus verification on the transaction request, the service logic execution module may perform the transaction feasibility verification off the blockchain network according to the transaction request; the designated member node may perform an account balance modification in a first storage of the designated member node and update a copy of each of the blockchain stored in a second storage of the designated member node to include the blockchain transaction; next, the designated member generates a log file (i.e., single transaction block) used for recording the account balance modification operation, and broadcast the log file to the blockchain network prior to the blockchain network performing consensus verification on the transaction request; broadcasting the blockchain transaction comprising the log file to the blockchain 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notary blockchain in Bathen to be a notary blockchain that includes a separate single transaction block storing details of each transaction between any one of the buyer accounts and any one of the seller accounts such that only one of the transactions is stored on each of the blocks of the notary blockchain; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the buyer identifier of one of the buyer accounts; and generate and post a single transaction block on the notary blockchain before full node consensus for the transaction has been determined, the single transaction block including transaction data describing the transaction in Yang.
There is motivation to combine Yang into Bathen because the computer functionality of the blockchain computer network is improved because the computing burden on consensus verification of a blockchain transaction including 
However, Bathen as modified does not explicitly teach the buyer accounts each including a buyer identifier and a set of buyer encrypted keys associated with the buyer account; a buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier and an account balance indicating a current value of the buyer account; at least one seller blockchain operating system storing a plurality of seller accounts each including a seller identifier, a set of seller encrypted keys associated with the seller account and sales information, the sales information including one or more product identifiers of products for sale by the seller account and parameters of sales offers associated with each of the products; a seller blockchain that includes a block for each of the products that includes an encrypted form of the product identifier of that product and a smart contract configured to enforce the parameters of the sales offer of that product; and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the product identifier of one of the products and the buyer identifier of one of the buyer accounts; and request, receive and execute the smart contract of the one of the products from the -58-seller blockchain operating system in order to complete the transaction.
Hopkins from same or similar field of endeavor teaches the buyer accounts each including a buyer identifier and a set of buyer encrypted keys associated with the buyer account (Col. 9, lines 13-22, Col. 4 lines 66-67 and Col. 5 lines 1-14, and Col. 15, lines 44-66 teach the system may include data storage that may store one or more blockchain(s) that store information describing the buyer; parties to a contract may exchange keys to enable access to each other's blockchains; for example, a seller may be given access to a blockchain that includes buyer information; the buyer application may access buyer information, such as loan information or other funding source information, stored on the blockchain(s); based on the accessed buyer information, the buyer application may generate and provide a token to enable access to the buyer information on the blockchain(s); in some examples, the token may be a cryptographic key (e.g., private key) that is communicated to the seller application; the seller application may use the token to access the blockchain(s) and verify the buyer information on the blockchain(s)); a buyer blockchain that includes a separate single transaction block for each of the buyer accounts that includes encrypted forms of the buyer identifier and an account balance indicating a current value of the buyer account (Col. 4, lines 9-21 and Col. 14, lines 27-32 teach the blockchain(s) may store information regarding the buyer; for example, the buyer may use the application to access a blockchain that stores information regarding the buyer's auto insurance, loan approval, driver's license, or other information; the blockchain may have already been populated with information at least one seller blockchain operating system storing a plurality of seller accounts each including a seller identifier, a set of seller encrypted keys associated with the seller account and sales information, the sales information including one or more product identifiers of products for sale by the seller account and parameters of sales offers associated with each of the products (Col. 9, lines 13-22, Col. 4 lines 66-67 and Col. 5 lines 1-14, and Col. 10, lines 25-29 teach the system may include data storage that may store one or more blockchain(s) that store information describing the seller, the vehicle or other product to be purchased, and so forth; parties to a contract may exchange keys or other credentials to enable access to each other's blockchains; a buyer may be given access to a blockchain that includes seller information such as reputation data, business history, and so forth; the buyer and/or seller may have access to a blockchain that stores data regarding the vehicle; based on the various buyer criteria, the application may send a request to search for available vehicles); a seller blockchain that includes a block for each of the products that includes an encrypted form of the product identifier of that product and a smart contract configured to enforce the parameters of the sales offer of that product (Col. 4, lines 9-21 and Col. 4, lines 58-67 teach the blockchain(s) may store information regarding the product (e.g., vehicle) to be purchased, the seller, or other entities; for example,  seller may use the application to access a blockchain that stores information regarding the vehicle, such as make, model, and year of the vehicle, features, title information, repair history, manufacturer data (e.g., product specifications), and so forth; the application may include features to enable searching blockchain(s) for vehicles that correspond to specified search criteria; a user looking to buy a vehicle may search for vehicles that have no liens against them, have their original engine, have been driven less than a specified number of miles, and so forth; the application may communicate the search criteria to a back end process that searches blockchains for matches, and search results may be presented to the buyer and/or seller via the application(s)); and at least one notary blockchain operating system including a transaction engine configured to: receive a transaction request for a transaction from a buyer device, the transaction request including the product identifier of one of the products and the buyer identifier of one of the buyer accounts (Col. 13, lines 19-54 teach using the buyer application information may be retrieved from the blockchain(s); the buyer application may analyze the sale price, sales terms, and/or other vehicle information and recommend whether the buyer should purchase the vehicle or not purchase the vehicle; if the buyer indicates that the purchase may go forward, e.g., based on the recommendation, the buyer application may determine and verify a funding source for the purchase; communications may be established between the buyer application and the sales exchange module(s) to initiate the purchase of the vehicle); request, receive and execute the smart contract of the one of the products from the seller blockchain operating system in order to complete the transaction (Col. 4, lines 28-41 and Col. 16 lines 1-9 teach funds transfer may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the first user account blockchain 214 in Bathen to be a blockchain that stores data associated with buyer accounts in Hopkins, and to have modified the functionality of the second user account blockchain 224 in Bathen to be a blockchain that stores data associated with seller accounts in Hopkins. In addition, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the intermediary blockchain which teaches exchanging assets between a first user and a second user in Bathen to be an intermediary blockchain that stores a transaction between a buyer account and a seller account regarding the purchase of a vehicle in Hopkins.

However, Bathen as modified does not explicitly teach a private buyer blockchain.
Lawbaugh from same or similar field of endeavor teaches a private buyer blockchain (Paragraphs 0044 and 0048 teach in implementations in which a user wallet configures a user device as a node in a private blockchain, the user wallet may access only data pertaining to the user device via public-private key encryption; the anonymized database (i.e., private buyer blockchain) may store 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the buyer blockchain in Bathen as modified to store buyer accounts on a private buyer blockchain in Lawbaugh.
There is motivation to combine Lawbaugh into Bathen as modified because the system may build and maintain an anonymized database that stores anonymous profiling data (including different types of profiling data such as behavioral data, demographic data, etc.), user-facing applications that enable users to control access to their profiling data, an advertiser-facing audience builder application, and a secured private platform that secures personal identifiable information through a private blockchain (Lawbaugh Paragraph 0004). The base invention is improved because the system may include an anonymized database of profiling data, which is unlinked to any user. The system may implement a private blockchain to store user-defined settings that provide user control over whether and how the profiling data may be used. If a grant to use the data is received, a link is stored that allows the system to identify a user associated with the anonymous profiling data records (Lawbaugh Paragraph 0040).
However, Bathen as modified does not explicitly teach a private seller blockchain.
Olson from same or similar field of endeavor teaches a private seller blockchain (Col. 5, lines 64-67 and Col. 6, lines 1-2, Col. 7, lines 35-44,and Col. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functionality of the seller blockchain in Bathen as modified to store seller accounts on a private seller blockchain in Olson.
There is motivation to combine Olson into Bathen as modified because the system provides a shared permissioned ledger that can record transactions between parties to a payment transaction efficiently and in a verifiable and a permanent way (e.g., by providing visibility or by being transparent to various participants of the blockchain) (Olson Col. 5, lines 16-27). As applied to at least some embodiments presented therein, a blockchain having a shared permissioned ledger may be available to participants and may provide visibility to the participants of the blockchain, which may be the parties of a payment transaction initiated by a consumer and originating at a merchant (Olson Col. 6, lines 12-20). In some embodiments, the participants of a blockchain, prior to joining the blockchain, may 
Regarding Claims 1 and 13, Bathen teaches a blockchain transaction platform for executing transactions between a buyer and a seller (Paragraph 0006 teaches provided is a system that includes a processor configured to perform one or more of identify a first conferred asset exchange request from a first user account and a second conferred asset exchange request from a second user account which are capable of being used to settle each other, and a transmitter configured to transmit a request to an intermediary blockchain requesting the intermediary blockchain to perform a conferred asset settlement transaction for the first and second conferred asset exchange requests, wherein the processor is further configured to determine that first conferred assets of the first user account and second conferred assets of the second user account have been transferred to temporary intermediary trading addresses, respectively, and release the first conferred assets to the second user account and the second conferred assets to the first user account, in response to the determining).
Regarding Claim 25, Bathen teaches a method of executing transactions between a buyer and a seller in blockchain transaction platform (Paragraph 0005 teaches provided is a method that includes one or more of identifying a first conferred asset exchange request from a first user account and 

Regarding Claims 2, 14, and 26, Bathen as modified teaches all the limitations of claims 1, 13, and 25 above; however, the combination does not explicitly teach wherein the private seller blockchain includes a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value held in the seller account.
Olson further teaches wherein the private seller blockchain includes a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value held in the seller account (Col. 15, lines 64-67 and Col. 16, lines 1-10 teach a debit network may relay the updated transaction information to blockchain network A; the updated transaction information may prompt blockchain network A (or its distributed ledger) to serve another function, for example, finalizing a recording (e.g., consensus) on the distributed ledger; the updated transaction information received from blockchain network B may include 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Olson for the private seller blockchain to include a separate single transaction block for each of the seller accounts that includes encrypted forms of the seller identifier and an account balance indicating a current value of the seller account.
There is motivation to further combine Olson into Bathen as modified because of the same reasons listed above for claims 1, 13, and 25.

Regarding Claims 3, 15, and 27, Bathen as modified teaches all the limitations of claims 2, 14, and 26 above; however, the combination does not explicitly teach wherein the notary blockchain operating system executes the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract.
Yang further teaches wherein the notary blockchain operating system executes the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract (Paragraphs 0042 and 0048-0049 teach if feasibility verification performed by the designated member node according to the transaction request is successful, an account balance modification operation is performed, wherein a designated resource amount (i.e., electronic currency) is deducted from a virtual resource account corresponding to the paying user identifier, and the designated resource amount is added to a virtual resource account corresponding to the receiving user identifier; the service logic execution module may send an account balance modification instruction to a database management module of the designated member node in response to the transaction feasibility verification being successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Yang for the notary blockchain operating system to execute the smart contract by transferring an amount of currency indicated in the smart contract from the buyer account identified by the buyer identifier in the request to the seller account associated with the smart contract.
There is motivation to further combine Yang into Bathen as modified because of the same reasons listed above for claims 1, 13, and 25.

Regarding Claims 4, 16, and 28, Bathen as modified teaches all the limitations of claims 3, 15, and 27 above; and Bathen further teaches wherein when the smart contract is executed, the buyer blockchain operating system posts a new single transaction block to the buyer blockchain that changes the account balance of the one of the buyer accounts based on the transaction details, and the seller blockchain operating system posts a new single transaction block to the seller blockchain that changes the account balance of one of the seller accounts associated with the product identifier based on the transaction details (Paragraphs 0031 and 0035 teach all asset ownership transfers are done on each asset blockchain, and no assets are transferred between asset blockchains and the intermediary exchange blockchain; when successful, the first user will receive ownership of asset Y in Y2 units on asset blockchain 214 and the second user will receive ownership of asset X in X1 units on asset blockchain 224; FIG. 2 illustrates an example of this process being performed).

Claims 5-12, 17-24, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bathen (US 20190026821) in view of Yang (US 20210049608) in further view of Hopkins (US 10,521,780 B1) in further view of Lawbaugh (20190370866) in further view of Olson (11049128 B1) in further view of Goldstraj (US 20200065922).

Regarding Claims 5, 17, and 29, Bathen as modified teaches all the limitations of claims 4, 16, and 28 above; however, the combination does not explicitly teach wherein the notary blockchain operating system includes a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted.
wherein the notary blockchain operating system includes a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted (Paragraph 0020 teaches the structure of the blockchain can include an accessible record of each transaction and modification of the contract; the blockchain can preserve every modification by recording the modified value of the term that changed, and also storing and maintaining the prior values, conditions, parties, and other information that have been part of or are associated with the contract since contract conception; although a contract term can be changed, the change itself is recorded on the blockchain, along with the previous and current values and the parties associated with the change).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the teachings of Goldstraj for the notary blockchain operating system to include a dispute resolution function that settles disputed transactions and produces a settlement summary that indicates how the disputed transaction should be adjusted.
There is motivation to combine Goldstraj into Bathen as modified because a consumer is enabled to know if the required conditions are being met, for example for perishable items. This immutable blockchain record of the conditions during the term of the contract can serve as evidence in a conflict for breach of contract. Similarly, a provider can access the blockchain record of sensor readings and make 

Regarding Claims 6, 18, and 30, Bathen as modified teaches all the limitations of claims 5, 17, and 29 above wherein the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, the single updated transaction block including transaction data describing the adjustments to the disputed transaction indicated in the settlement summary.
Goldstraj further teaches wherein the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, the single updated transaction block including transaction data describing the adjustments to the disputed transaction indicated in the settlement summary (Paragraphs 0025 and 0033 teach every transaction is discrete and recorded, both in memory and on the blockchain; adding and removing a party from the contract, modifying a contract term, and changing a property of the contract are all examples of transactions that are stored on and accessible from the blockchain; the system can evaluate this dissatisfaction to determine if it rises to a level necessary to take further action; further action can include a determination of breach of contract, compensation to dissatisfied parties, compensation to all parties, or no action).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as 
There is motivation to further combine Goldstraj into Bathen as modified because of the same reasons listed above for claims 5, 17, and 29.

Regarding Claims 7, 19, and 31, Bathen as modified teaches all the limitations of claims 6, 18, and 30 above wherein when the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, for each of the buyer accounts whose account balance is changed by the settlement summary, the buyer blockchain operating system posts a new single updated transaction block to the buyer blockchain that changes the account balance of the buyer accounts based on the settlement summary, and for each of the seller accounts whose account balance is changed by the settlement summary, the seller blockchain operating system posts a new single updated transaction block to the seller blockchain that changes the account balance of the seller accounts based on the settlement summary.
Goldstraj further teaches wherein when the notary blockchain operating system generates and posts a single updated transaction block on the notary blockchain based on the settlement summary, for each of the buyer accounts whose account balance is changed by the settlement summary, the buyer blockchain operating system posts a new single updated transaction block to the buyer blockchain that changes the account balance of the buyer accounts based on the settlement summary, and for each of the seller accounts whose account balance is changed by the settlement summary, the seller blockchain operating system posts a new single updated transaction block to the seller blockchain that changes the account balance of the seller accounts based on the settlement summary (Paragraphs 0029 teaches parties to a contract, and prospective participants of a contract can be apprised of any and all modifications to the contract by system; the system can transmit messages electronically to an individual, group, or central message location, updating the contract based on a new transaction or occurrence, and can both update the blockchain and send messages to interested participants of a contract event; the system can include a user interface that conveys all or a selected portion of the contract information; contract participants can determine which contract events to receive messages for, as well as set the periodicity of receiving messages; the user interface can serve to convey contract information to an interested party such as consumers, providers, prospective consumers, and prospective providers along with any events, modifications, or other information associated with the contract; the user interface can also aggregate statistics and information about the contract or proposed contract, for example, it can convey the number of consumers signed onto the contract, the number of consumers who have dropped out of the contract, and a price or value change of the goods and services offered, to name just a few).

There is motivation to further combine Goldstraj into Bathen as modified because of the same reasons listed above for claims 5, 17, and 29.

Regarding Claims 8, 20, and 32, Bathen as modified teaches all the limitations of claims 7, 19, and 31 above; and Bathen further teaches wherein the request includes the buyer keys of the one of the buyer accounts and the transaction engine is configured to determining consensus for the transaction after the single transaction block is posted to the notary blockchain by validating whether the buyer keys of the transaction request are authentic (Paragraphs 0025-0026 teach within chaincode, a smart contract may be invoked by a user device submitted operation or by a broker agent and 

Regarding Claims 9, 21, and 33, Bathen as modified teaches all the limitations of claims 8, 20, and 32 above; and Bathen further teaches wherein the buyer keys are stored on the buyer device and the buyer blockchain operating system prevents use of the buyer keys in the transaction request unless a user of the buyer device passes a biometric verification test (Paragraphs 0024 and 0026 teach the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage; for example, hashed identifier information received from a user device may be processed by one or more processing entities included in the blockchain layer; the result may include access being granted to a third party application from the blockchain computing environment (VM); the physical machines may be accessed to retrieve the user device template and the information can be used to match against incoming user identifiers for verification purposes; the user may use device/smartphone functions to create an identifier (e.g., photo of face, fingerprint, etc.), which is then transformed to a hash; if the hashes of the hash identifier and 

Regarding Claims 10, 22, and 34, Bathen as modified teaches all the limitations of claims 9, 21, and 33 above; and Bathen further teaches wherein the biometric verification test includes inputting biometric data from the user comprising one or more of a face image, an retinal image, a fingerprint and a voice signal and determining if the inputted biometric data matches stored reference biometric data associated with the buyer account (Paragraphs 0026 teach the user may use device/smartphone functions to create an identifier (e.g., photo of face, fingerprint, etc.), which is then transformed to a hash; the chaincode receives the hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored client identifier and feature extractor; only if the hashes of the hash identifier and the hash created from the stored identifier template data match, can the chaincode sends an authorization key to the requested service).

Regarding Claims 11, 23, and 35, Bathen as modified teaches all the limitations of claims 10, 22, and 34 above; and Bathen further teaches wherein the transaction data includes one or more of the seller identifier, the buyer identifier, the product identifier, a price of the product and a time of the transaction, a value of currency paid to the seller identified by the seller identifier and a percentage of the value owed to the notary blockchain operating system (Paragraph 0036 teaches the first user submits an exchange 

Regarding Claims 12, 24, and 36, Bathen as modified teaches all the limitations of claims 10, 22, and 34 above; however, the combination does not explicitly teach wherein upon receiving a ripcord command from a buyer device associated with one of the buyer accounts, the buyer blockchain operating system is configured to delete the buyer identifier associated with the buyer account.
Lawbaugh further teaches wherein upon receiving a ripcord command from a buyer device associated with one of the buyer accounts, the buyer blockchain operating system is configured to delete the buyer identifier associated with the buyer account (Paragraph 0067 teaches the user's public and/or private wallets may provide access for the user to view or modify the user-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bathen as modified to incorporate the further teachings of Lawbaugh for the buyer blockchain operating system to be configured to delete the buyer identifier associated with the buyer account upon receiving a ripcord command from a buyer device associated with one of the buyer accounts.
There is motivation to further combine Lawbaugh into Bathen as modified because if the permission is revoked by the user, the link may be deleted, thereby erasing the linkage between the user identifier and the device identifier. In some instances, a grant may be revoked by writing a new entry in the private blockchain, and the existence of this revocation will cause any links to anonymized profiling data records to be ignored, thus removing any connection between the data and the user/user device (Lawbaugh Paragraph 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko (US 20200051041) teaches a system and method for arbitrating a blockchain transaction enables a sender node and a receiver node to perform a transaction with a payment contract, and record the transaction in the blockchain to protect the sender and receiver node from unfair practices; by preventing the receiver node from transferring received payments until a dispute resolution period that is preset by the sender node has expired. The transaction and payment contract are conducted with a payment condition-checking smart code that executes the transaction only when predetermined conditions have been met. The sender node and the receiver node can elect arbitrator nodes through a delegated proof of stake process. The arbitrator nodes verify the transaction, and review submitted arbitration applications. The arbitrator nodes create an arbitrator report that is also recorded in the blockchain. If dissatisfied with the arbitration, a subsequent arbitration, or an offline dispute resolution node can be requested.
Rivkind et al. (US 20190340623) teaches a system for determining and verifying authenticity of a product unit comprising: a ledger system comprising at least two nodes; at least one product code attached to said product unit, said product code having an entry in said at least two nodes, said entry defining at least a current owner and a hash of product information; said system capable of self-executing computer code for providing a request for transfer of ownership of said product unit by initiating a request from a portal, and accessing a first node of the at least two nodes; quantifying a consensus of the product information from the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685       

/JAY HUANG/Primary Examiner, Art Unit 3619